Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Discipline filed by Respondent Richard W. Summers pursuant to Bar Rule 4-227 (b) (2) prior to the State Bar’s issuance of a Formal Complaint. In his petition, Summers seeks the imposition of a six-month suspension for his admitted violations of Standard 65 (A) of Bar Rule 4-102 (d) and Rule 1.15 (I) of the Georgia Rules of Professional Conduct found at Bar Rule 4-102 (d). Although violations of Standard 65 and Rule 1.15 (I) are punishable by disbarment, the State Bar recommends that this Court accept Summers’ voluntary petition.
In his petition, Summers admits that he received a $25,000 settlement check on behalf of a client which he placed in trust on the client’s behalf. He further admits that he held the check between September 1997 and July 2002 and acknowledges that for periods during this time the balance in his trust account was insufficient to cover his obligation to his client. As a result, he agrees that he violated Standard 65 (A) and Rule 1.15 (I). In mitigation, we note that Summers timely made a good faith effort to rectify the consequences of his misconduct and make the client whole, that he has exhibited a cooperative attitude toward the disciplinary proceedings, and that he is remorseful. As Summers’ request for a six-month suspension is consistent with this Court’s prior decisions, see In the Matter of Kenneth L. Drucker, 274 Ga. 536 (556 SE2d 129) (2001); In the Matter of Thomas P. deRosay, 268 Ga. 868 (494 SE2d 339) (1998), we agree *58that it is the appropriate sanction in this matter. Accordingly, we accept Summers’ petition for voluntary discipline and he hereby is suspended from the practice of law in Georgia for a period of six months. He is reminded of his duties under Bar Rule 4-219 (c).
Decided June 7, 2004.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
James E. Spence, Jr., for Summers.

Six-month suspension.


All the Justices concur.